DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 11/24/2021 with respect to claims 21-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (US 2012/0185245 A1) in view of Morrison et al (US 6,263,502 B1) and further in view of Kun et al (KR 0135451 B1).
Regarding claim 21, Kikuchi et al disclose a method comprising in an audio system that comprises at least one audio output element configured to output audio signals (Kikuchi et al; speaker 6a and 6b): receiving a first user input that comprises a selection of an audio mode from one or more audio modes supported in the audio system (Kikuchi et al; Para [0049]; user selects audio mode); determining based on the selected audio mode, one or more audio settings from a plurality of audio settings supported in the audio system (Kikuchi et al; Para [0048]), wherein the one or more audio settings are used during generating, processing, and/or outputting of the audio signals (Kikuchi et al; Para [0052]; using selected equalizer settings to process audio signals), and wherein the mapping data defines for each supported audio mode, valid values for each of corresponding one or more audio settings from the plurality of audio settings (Kikuchi et al; Fig 4B; gain values for each frequency is interpreted as valid values); and configuring at least one user control element to enable a second user input that comprises a selection between the one or more audio settings based on the defined valid values (Kikuchi et al; Para [0049]; user sets equalizing characteristics for the determined modes); but do not expressly disclose pre-set mapping data; wherein: the configuring comprises adjusting operation of the at least one user control element, and the adjusting comprises enabling for selection or setting, via the at least one user control element, values for the second user input that match or correspond to the valid values for each of the corresponding one or more audio settings. However, Morrison et al disclose a method for an audio system comprising determining based on the selected audio mode and pre-set mapping data, one or more audio settings from a plurality of audio settings supported in the audio system (Morrison et al; Fig 2; col 3; lines 40-55; audio mode sport has three settings related to it and audio mode movies has two settings related to it). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode mapped to audio settings taught by Morrison et al as settings selection in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener. Moreover, Kun et al disclose a method for an audio system wherein: the configuring comprises adjusting operation of the at least one user control element (Kun et al; Page 7; lines 30-45; step 245 submenu after mode selection has button 5 and 6 adjusting to setting#1 or setting #2 in submenu display), and the adjusting comprises enabling for selection or setting, via the at least one user control element, values for the second user input that match or correspond to the valid values for each of the corresponding one or more audio settings (Kun et al; Page 7; lines 30-45; step 245 submenu after mode selection has button 5 and 6 adjusting to setting#1 or setting #2 in submenu display; Page 9; lines 35-45; has user setting equalizer to a set value). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio setting feature taught by Kun et al as settings adjustment in the audio system taught by Kikuchi. The motivation to do so would have been to reduce the production cost of the audio device.

Regarding claim 22, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the method of claim 21, but do not expressly disclose comprising pre-programming the mapping data. However, Morrison et al disclose a method for an audio system comprising preprogramming the mapping data (Morrison et al; Fig 2; col 3; lines 40-55). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode mapped to audio settings taught by Morrison et al as settings selection in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Regarding claim 23, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the method of claim 21, but do not expressly disclose comprising setting and/or adjusting the mapping data based on one or more of: pre-set data, real-time data, and/or user input. However, Morrison et al disclose a method for an audio system comprising setting and/or adjusting the mapping data based on one or more of: pre-set data, real- time data, and/or user input (Morrison et al; Fig 2; col 3; lines 40-55;). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode mapped to audio settings taught by Morrison et al as settings selection in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Regarding claim 24, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the method of claim 21, wherein the one or more audio settings comprise equalization (EQ) settings (Kikuchi et al; Para [0048]).

Regarding claim 25, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the method of claim 21, wherein the selected audio mode comprises one of a plurality of supported audio modes in the audio system (Kikuchi et al; Para [0048)).

Regarding claim 28, Kikuchi et al disclose a system comprising one or more circuits that are used in controlling generation, processing, and/or outputting of audio signals in the system (Kikuchi et al; Para [0052]; using selected equalizer settings to process audio signals), the one or more circuits being configured to: receive a first user input that comprises a selection of an audio mode from one or more audio modes supported in the system (Kikuchi et al; Para [0049]; user selects audio mode); determine based on the selected audio mode, one or more audio settings from a plurality of audio settings applicable in the system (Kikuchi et al; Para [0048]-[0049]), wherein the one or more audio settings are used during generating, processing, and/or outputting of the audio signals (Kikuchi et al; Para [0052]; using selected equalizer settings to process audio signals), and wherein the mapping data defines for each supported audio mode, valid values for each of corresponding one or more audio settings from the plurality of audio settings (Kikuchi et al; Fig 4B; gain values for each frequency is interpreted as valid values); and configure at least one user control element to enable a second user input that comprises a selection between the one or more audio settings based on the defined valid values (Kikuchi et al; Para [0049]; user sets equalizing characteristics for the determined modes); but do not expressly disclose and pre-set mapping data; wherein: the configuring comprises adjusting operation of the at least one user control element, and the adjusting comprises enabling for selection or setting, via the at least one user control element, values for the second user input that match or correspond to the valid values for each of the corresponding one or more audio settings. However, Morrison et al disclose a method for an audio system comprising determining based on the selected audio mode and pre-set mapping data, one or more audio settings from a plurality of audio settings supported in the audio system (Morrison et al; Fig 2; col 3; lines 40-55; audio mode sport has three settings related to it and audio mode movies has two settings related to it). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode mapped to audio settings taught by Morrison et al as settings selection in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener. Moreover, Kun et al disclose a method for an audio system wherein: the configuring comprises adjusting operation of the at least one user control element (Kun et al; Page 7; lines 30-45; step 245 submenu after mode selection has button 5 and 6 adjusting to setting#1 or setting #2 in submenu display), and the adjusting comprises enabling for selection or setting, via the at least one user control element, values for the second user input that match or correspond to the valid values for each of the corresponding one or more audio settings (Kun et al; Page 7; lines 30-45; step 245 submenu after mode selection has button 5 and 6 adjusting to setting#1 or setting #2 in submenu display; Page 9; lines 35-45; has user setting equalizer to a set value). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio setting feature taught by Kun et al as settings adjustment in the audio system taught by Kikuchi. The motivation to do so would have been to reduce the production cost of the audio device.

Regarding claim 29, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the system of claim 28, but do not expressly disclose wherein the one or more circuits are configured to enable pre-programming the mapping data. However, Morrison et al disclose an audio system wherein the one or more circuits are configured to enable preprogramming the mapping data (Morrison et al; Fig 2; col 3; lines 40-55). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode mapped to audio settings taught by Morrison et al as settings selection in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Regarding claim 30, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the system of claim 28, but do not expressly disclose wherein the one or more circuits are configured to set and/or adjust the mapping data based on one or more of: pre-set data, real-time data, and/or user input. However, Morrison et al disclose an audio system wherein the one or more circuits are configured to set and/or adjust the mapping data based on one or more of: pre-set data, real-time data, and/or user input (Morrison et al; Fig 2; col 3; lines 40-55). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode mapped to audio settings taught by Morrison et al as settings selection in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Regarding claim 31, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the system of claim 28, wherein the one or more audio settings comprise equalization (EQ) settings (Kikuchi et al; Para [0048]).

Regarding claim 32, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the system of claim 28, wherein the selected audio mode comprises one of a plurality of supported audio modes in the system (Kikuchi et al; Para [0048]).

Claims 26, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (US 2012/0185245 A1) in view of Morrison et al (US 6,263,502 B1) and further in view of Kun et al (KR 0135451 B1) and further in view of Mentz et al (US 2014/0133658 A1).
Regarding claim 26, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the method of claim 25, but do not expressly disclose wherein the plurality of supported audio modes comprise stereo mode, surround movie mode, surround gaming mode, and surround music mode. However, Mentz et al disclose a method for an audio system wherein the plurality of supported audio modes comprise stereo mode, surround movie mode, surround gaming mode, and surround music mode (Mentz et al; Para [0019]; Table 3 toggles between surround music mode and surround movie mode). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode taught by Mentz et al as audio mode in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Regarding claim 33, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the system of claim 32, but do not expressly disclose wherein the plurality of supported audio modes comprise stereo mode, surround movie mode, surround gaming mode, and surround music mode. However, Mentz et al disclose a method for an audio system wherein the plurality of supported audio modes comprise stereo mode, surround movie mode, surround gaming mode, and surround music mode (Mentz et al; Para [0019]; Table 3 cites toggling between surround music mode and surround movie mode). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode taught by Mentz et al as audio mode in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Claims 27, 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (US 2012/0185245 A1) in view of Morrison et al (US 6,263,502 B1) and further in view of Kun et al (KR 0135451 B1) and further in view of Turtle Beach (Advanced Sound Editor User Guide).
Regarding claim 27, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the method of claim 21, but do not expressly disclose wherein the audio output element is a headset. However, Turtle Beach discloses a method for an audio system wherein the plurality of supported audio modes comprise stereo mode, surround movie mode, surround gaming mode, and surround music mode (Turtle Beach; output element is a headset). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the headset taught by Turtle beach as audio output in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Regarding claim 34, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose the system of claim 32, but do not expressly disclose wherein the system comprises or is component of a headset. However, Turtle Beach discloses a method for an audio system wherein the plurality of supported audio modes comprise stereo mode, surround movie mode, surround gaming mode, and surround music mode (Turtle Beach; output element is a headset). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the headset taught by Turtle beach as audio output in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Regarding claim 35, Kikuchi et al disclose a system comprising: a circuitry for controlling operation of the headset, the circuitry being configured to: receive, via the one or more user control elements, a first user input that comprises a selection of an audio mode from one or more audio modes supported in the system (Kikuchi et al; Para [0049]; user selects audio mode); determine based on the selected audio mode, one or more audio settings from a plurality of audio settings supported in the system (Kikuchi et al; Para [0048]-[0049]), wherein the one or more audio settings are used during generating, processing, and/or outputting of the audio signals (Kikuchi et al; Para [0052]; using selected equalizer settings to process audio signals), and wherein the mapping data defines for each supported audio mode, valid values for each of corresponding one or more audio settings from the plurality of audio settings (Kikuchi et al; Fig 4B); and configure at least one of the one or more user control elements of the headset to enable a second user input that comprises a selection between the one or more audio settings based on the defined valid values (Kikuchi et al; Para [0049]; user sets equalizing characteristics for the determined modes); but do not expressly disclose a headset that comprises one or more user control elements; and pre-set mapping data; configure at least one of the one or more user control elements of the headset; wherein: the configuring comprises adjusting operation of the at least one user control element, and the adjusting comprises enabling for selection or setting, via the at least one user control element, values for the second user input that match or correspond to the valid values for each of the corresponding one or more audio settings. However, Morrison et al disclose a method for an audio system comprising determining based on the selected audio mode and pre-set mapping data, one or more audio settings from a plurality of audio settings supported in the audio system (Morrison et al; Fig 2; col 3; lines 40-55; audio mode sport has three settings related to it and audio mode movies has two settings related to it). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode mapped to audio settings taught by Morrison et al as settings selection in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener. Moreover, Turtle Beach discloses an audio system comprising a headset that comprises one or more user control elements (Turtle Beach; Page 7; lines 1-15; toggles button for preset selection) and configure at least one of the one or more user control elements of the headset to enable a second user input that comprises a selection between the one or more audio settings (Turtle Beach; Page 5). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the headset taught by Turtle beach as audio output in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener. Furthermore, Kun et al disclose a method for an audio system wherein: the configuring comprises adjusting operation of the at least one user control element (Kun et al; Page 7; lines 30-45; step 245 submenu after mode selection has button 5 and 6 adjusting to setting#1 or setting #2 in submenu display), and the adjusting comprises enabling for selection or setting, via the at least one user control element, values for the second user input that match or correspond to the valid values for each of the corresponding one or more audio settings (Kun et al; Page 7; lines 30-45; step 245 submenu after mode selection has button 5 and 6 adjusting to setting#1 or setting #2 in submenu display; Page 9; lines 35-45; has user setting equalizer to a set value). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio setting feature taught by Kun et al as settings adjustment in the audio system taught by Kikuchi. The motivation to do so would have been to reduce the production cost of the audio device.

Regarding claim 36, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose and further in view of Turtle Beach disclose the system of claim 35, but do not expressly disclose wherein the mapping data is pre-programmed. However, Morrison et al disclose an audio system wherein the mapping data is pre-programmed (Morrison et al; Fig 2; col 3; lines 40-55). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode mapped to audio settings taught by Morrison et al as settings selection in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Regarding claim 37, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose and further in view of Turtle Beach disclose the system of claim 35, but do not expressly disclose wherein the mapping data is set and/or adjusted based on one or more of: pre-set data, real-time data, and/or user input. However, Morrison et al disclose an audio system wherein the mapping data is set and/or adjusted based on one or more of: pre-set data, real-time data, and/or user input (Morrison et al; Fig 2; col 3; lines 40-55). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode mapped to audio settings taught by Morrison et al as settings selection in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Regarding claim 38, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose and further in view of Turtle Beach disclose the system of claim 35, wherein the one or more audio settings comprise equalization (EQ) settings (Kikuchi et al; Para [0048]).

Regarding claim 39, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose and further in view of Turtle Beach disclose the system of claim 35, wherein the selected audio mode comprises one of a plurality of supported audio modes in the system (Kikuchi et al; Para [0048]).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (US 2012/0185245 A1) in view of Morrison et al (US 6,263,502 B1) and further in view of Kun et al (KR 0135451 B1) and further in view of Turtle Beach (Advanced Sound Editor User Guide) and further in view of Mentz et al (US 2014/0133658 A1).
Regarding claim 40, Kikuchi et al in view of Morrison et al and further in view of Kun et al disclose and further in view of Turtle Beach disclose the system of claim 39, but do not expressly disclose wherein the plurality of supported audio modes comprise stereo mode, surround movie mode, surround gaming mode, and surround music mode. However, Mentz et al disclose a method for an audio system wherein the plurality of supported audio modes comprise stereo mode, surround movie mode, surround gaming mode, and surround music mode (Mentz et al; Para [0019]; Table 3 cites toggling between surround music mode and surround movie mode). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio mode taught by Menitz et al as audio mode in the audio system taught by Kikuchi because both disclosures teach audio settings selections based on audio modes. The motivation to do so would have been to provide optimal listening settings for the listener.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        

/MATTHEW A EASON/Primary Examiner, Art Unit 2651